Citation Nr: 0308862	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  99-20 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1945 to 
January 1947.  

This appeal arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Atlanta, Georgia, which inter alia denied the veteran's 
claim of entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  

In March 2001, the Board remanded the instant claim for 
further development.  This case is now back before the Board 
and is ready for appellate review.  


FINDINGS OF FACT

1.  The veteran has a general equivalency diploma (GED) and 
last worked on a full time basis in the early 1970's.  

2.  The veteran's only service-connected disability is 
lumbosacral strain with a history of lumbar myositis, 
evaluated as 40 percent disabling.  

3.  The veteran's service-connected disability alone does not 
prevent him from securing and following substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.16(a), (b) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU

The veteran contends that he is unemployable due to his 
service-connected lumbosacral strain disability alone.  

In order to establish a total disability rating based on 
individual unemployability, there must be an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person. 38 C.F.R. § 4.15.  

A total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service- connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  Marginal employment shall not be 
considered substantially gainful employment. 38 C.F.R. § 
4.16(a).

The veteran's only service-connected disability is 
lumbosacral strain with a history of lumbar myositis, 
evaluated as 40 percent disabling.  He does not meet the 
schedular criteria for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a).  The provisions of 38 C.F.R. § 4.16(b) 
are for consideration because 38 C.F.R. § 4.16(b) provides 
for referral of cases for extra-schedular consideration if a 
veteran is unemployable by reason of service-connected 
disability, but does not meet the schedular requirements for 
consideration under 38 C.F.R. § 4.16(a).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to considered 
are the veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1  Vet. App. 
326, 332 (1991).  The issue, therefore, is whether the 
veteran's service-connected disabilities alone prevent him 
from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

In this case, the evidence shows that the veteran has a GED 
and last worked full-time in the early 70's as an inspector 
for a tire company.  He only has one service-connected 
disability, lumbosacral strain with a history of myositis, 
and that disability is 40 percent disabling.  His VA medical 
records show that he has severe lumbar disability.  His VA 
examinations in March 1997 show that he has significant 
degenerative joint disease.  It is noted that his limited 
range of motion and pain are clearly limiting.  Associated 
with the claims folder is his Social Security Disability 
Determination which shows that he is disabled for social 
security purposes due to traumatic arthropathy of the right 
ankle and seizure disorder, disabilities for which he is not 
service-connected.  Additionally, in April 2001, the veteran 
submitted a statement indicating that he had only applied for 
vocational rehabilitation in the mid 1970's through the 
state, not through VA.  He stated that he was told that he 
could not be rehabilitated because of his arthritis in the 
back and back pain.  Unfortunately, he also indicated that 
those records were not available because the records had been 
destroyed as a result of the passage of time.  VA outpatient 
treatment records dated from November 1999 to October 2002, 
were primarily related to treatment for unrelated, 
nonservice-connected disabilities.  Pursuant to the Board's 
March 2001 remand, the veteran underwent additional VA 
examination to determine if his service-connected disability 
alone prevented him from obtaining and maintaining 
substantially gainful employment.  

The veteran underwent VA orthopedic examination in 
October 2002.  He stated that he had been hospitalized 
several times for back pain since service and that the pain 
was getting worse.  When asked about lumbar myositis, spinal 
cord involvement, he related that he knew nothing of that, he 
ad always been told simply that he had arthritis and nothing 
more.  He had a back brace, but was unable to wear it.  He 
was status post surgery for colon cancer and had a wound in 
the front abdomen, which was why he was unable to wear his 
brace.  He related he had not worked since 1974, when he was 
employed as a truck driver.  Although he had notable spasm in 
the spine in the lumbar area, advanced degenerative 
spondylosis of the lumbar spine and spinal stenosis, he also 
had tortuous and calcified abdominal aorta, and large bowel 
dilatation, probably due to ileus.  

He also underwent VA examination in November 2002.  The 
examiner related that the veteran had and extremely severe 
back condition.  The veteran had to give up working many 
years ago because of frequent falls and low back pain.  X-
rays were stated to show incredibly severe degenerative disc 
disease at many levels.  At the time of the examination, he 
had burning back pain at all times, he was unable to bend, 
unable to lift more than five pounds, and unable to walk to 
any significant degree.  His walking however, was more 
limited by shortness of breath.  He had severe mechanical 
back pain on any type of weightbearing or twisting of the 
spine.  There were no flare-ups in that everyday was a bad 
day.  It was noted that he had severe medical problems that 
included a relatively recent myocardial infarction and CABG 
times five, he had a recent DVT and was on anticoagulation.  
He had poorly controlled colon cancer and had a colectomy 
with a severe staph infection and a currently open abdominal 
wound, with a large hernia.  The examiner indicated that the 
veteran's current unemployability was a combination of his 
severe osteoarthritis of the spine, his severe congestive 
heart failure, pulmonary condition, recent DVT, leg swelling, 
severe colon cancer and open abdominal wound.  Further, the 
examiner indicated that the veteran's lumbosacral strain and 
inflammatory myositis was almost nonexistence, thus stating 
that specifically, his unemployability was not at all 
associated with lumbosacral strain or myositis.  

Since the medical evidence of record shows that the veteran's 
unemployability is not based upon his service-connected 
disability alone, the Board concludes that the preponderance 
of the evidence is against the claim of entitlement to a 
TDIU.  38 C.F.R. § 4.16 (2002).


II.  VCAA

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), which became effective on November 9, 2000.  The 
VCAA redefines VA's duty to assist and enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA.  He received notice 
by letter in September 2002 and December 2002, and was 
notified again in a supplemental statement of the case dated 
in December 2002.  These notices from the RO informed the 
veteran of what assistance VA would provide, what was needed 
from him, and the time limits associated with his claim.  
Various notices and communications, also from the RO, such as 
the September 1997 rating decision, and the August 1999, 
statement of the case, informed the veteran of the applicable 
laws and regulations needed to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, he has also had the opportunity to testify at a 
hearing regarding his claim.  He declined.  Therefore, the 
Board finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issue discussed above.  Thus, a remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.  


ORDER

Entitlement to a TDIU is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

